Exhibit 7
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 1 of 18 PageID #: 1378




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  ALACRITECH, INC.,                                       Civil Action No. 2:16-cv-693-JRG

  Plaintiff,                                              JURY TRIAL DEMANDED

          v.

  TIER 3, INC.,
  SAVVIS COMMUNICATIONS CORP.,
  CENTURYLINK COMMUNICATIONS, LLC,

  Defendants.


                    PLAINTIFF ALACRITECH’S RESPONSE IN OPPOSITION
                  TO THE CENTURYLINK DEFENDANTS’ MOTION TO DISMISS
                INDIRECT INFRINGEMENT CLAIMS PURSUANT TO RULE 12(B)(6)

  I.      INTRODUCTION

          Defendants    Tier      3,   Inc.,   Savvis   Communications   Corp.,    and   CenturyLink

  Communications LLC (collectively “CenturyLink”) assert three bases for dismissal of

  Alacritech’s indirect infringement claims. None of CenturyLink’s arguments warrants dismissal

  at this early pleading stage.

          First, CenturyLink urges the Court to dismiss Alacritech’s “pre-suit” indirect

  infringement claims because Alacritech does not allege that CenturyLink had knowledge of

  Alacritech’s asserted network acceleration technology patents, as required to plead indirect

  infringement, prior to the filing and service of the original complaint. But CenturyLink does not

  dispute that Alacritech has explicitly and sufficiently alleged that CenturyLink has known of

  Alacritech’s asserted patents since at least the filing and service of the original complaint in this

  action. As this Court has repeatedly found, this allegation is enough to allege the knowledge
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 9 of 18 PageID #: 1386




  and Babbage Holdings, LLC v. Activision Blizzard, Inc., No. 2-13-cv-750, 2014 WL 2115616

  (E.D. Tex. May 15, 2014)). But neither case supports its novel theory.

         In Bush Seismic, this Court dismissed indirect infringement claims in an original

  complaint because there were no credible allegations of pre-suit knowledge and no allegations

  that the defendants indirectly infringed post-filing with knowledge of the asserted patents from

  the filing and service of the complaint because the patentee “could not have had a good faith

  basis to allege…induced infringement based on post-suit conduct that had not yet occurred.”

  Declaration of Stephen Morton, Dkt. No. 44 (“Morton Decl.”) Exh. 1 at 5. This Court explained:

  “A patentee should not prospectively allege post-filing conduct in an original complaint. Rather,

  if claims for…induced infringement arise after the lawsuit is filed, the patentee should amend its

  complaint to include such claims.” Id. Thus, there were no credible allegations of knowledge—

  pre-suit or post-suit—at all in Bush Seismic, and this Court accordingly dismissed the patentee’s

  indirect infringement claim without prejudice to permit later amendment.              In contrast,

  CenturyLink here seeks to dismiss a portion of an indirect infringement claim in Alacritech’s

  First Amended Complaint, where it was proper for Alacritech to allege knowledge based on the

  filing and service of the original complaint, which had already occurred.

         Similarly, in Babbage Holdings, there were no allegations of pre-suit knowledge of the

  asserted patents and no plausible allegations of post-filing indirect infringement with knowledge

  based on the filing and service of the complaint; in that case, the plaintiff’s patent expired less

  than one week after he filed the complaint and before the summons and complaint were served.

  Babbage Holdings, 2014 WL 2115616, at *1-2. The defendants in Babbage Holdings thus had

  no opportunity to knowingly infringe.       Thus, this Court dismissed that plaintiff’s indirect




                                                 -9-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 10 of 18 PageID #: 1387




   infringement claim in its totality. See id. In contrast, none of the asserted patents in this case

   have expired and they are all enforceable against post-filing indirect infringement.

             Unlike in Bush Seismic and Babbage Holdings, “it cannot be disputed that [Alacritech]

   does sufficiently plead that [CenturyLink] had knowledge of the asserted patent for at least some

   time during the infringing period” and, thus, an absence of allegations concerning pre-suit

   knowledge of the asserted patents “is not a basis to dismiss…indirect infringement claims.”

   Lochner, 2012 WL 2595288, at *3. CenturyLink’s motion to dismiss on this ground should be

   denied.

             B.     Alacritech Sufficiently Alleges That CenturyLink Had Specific Intent To
                    Induce Infringement

             CenturyLink next argues that this Court should dismiss Alacritech’s induced

   infringement claim for failure to allege specific intent. See Mot. at 5-7. In fact, the First

   Amended Complaint’s specific intent allegations are more than sufficient to state a claim for

   induced infringement at the pleading stage.

             “[L]iability for inducing infringement attaches only if the defendant knew of the patent

   and that ‘the induced acts constitute patent infringement.’” Commil USA, LLC v. Cisco Sys.,

   Inc., --- U.S. ----, 135 S. Ct. 1920, 1926 (2015) (quoting Global Tech Appliances, Inc. v. SEB

   S.A., 563 U.S. 754, 766 (2011)). “Knowledge of the patent can be shown directly or through

   evidence of willful blindness on the part of the defendant.” Script Security Solutions L.L.C. v.

   Amazon.com, Inc., No. 2:15-CV-1030, 2016 WL 1055827, at *6 (E.D. Tex. Mar. 17, 2016).

   However, “it is not necessary to provide detailed factual support for each and every element of

   inducement” at the pleading stage. Brain Damage Films, 2012 WL 3283371, at *3 (citing In re

   Bill of Lading Transmission and Processing Sys. Patent Litig., 681 F.3d 1323 (Fed. Cir. 2012));

   accord Motorola Mobility, Inc. v. Tivo Inc., No. 5:11-cv-053, 2012 WL 12840340, at *3 (E.D.



                                                  - 10 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 17 of 18 PageID #: 1394




   find that the First Amended Complaint’s allegations are insufficient to state a claim, Alacritech

   respectfully requests that this Court dismiss without prejudice and grant leave to amend.

   CenturyLink has not requested dismissal with prejudice or without leave to amend.

   V.     CONCLUSION

          Alacritech’s complaint sets forth sufficient allegations of indirect infringement to give

   CenturyLink fair notice of the claims against them. Together, these detailed allegations are

   sufficient to state plausible claims for relief.       For these reasons, this Court should deny

   CenturyLink’s motion. Should the Court determine that the allegations in the complaint are

   insufficient, Alacritech respectfully requests that this Court dismiss without prejudice and grant

   it leave to amend pursuant to Fed. R. Civ. P. 15.



   Dated: October 3, 2016                              QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP

                                                       /s/ Claude M. Stern (w/permission Andrea
                                                       Fair)
                                                       Claude M. Stern
                                                       California State Bar No. 96737
                                                       claudestern@quinnemanuel.com
                                                       QUINN       EMANUEL        URQUHART   &
                                                       SULLIVAN, LLP
                                                       555 Twin Dolphin Drive, 5th Floor
                                                       Redwood Shores, CA 94065
                                                       Telephone: (650) 801-5000
                                                       Facsimile: (650) 801-5100

                                                       Joseph M. Paunovich
                                                       California State Bar No. 228222
                                                       joepaunovich@quinnemanuel.com
                                                       Jordan Brock Kaericher
                                                       California State Bar No. 265953
                                                       jordankaericher@quinnemanuel.com
                                                       QUINN       EMANUEL        URQUHART         &
                                                       SULLIVAN, LLP
                                                       865 South Figueroa Street, 10th Floor



                                                 - 17 -
